                  Case 5:20-cv-04293-NC Document 7 Filed 06/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11
12 DONALD HARRIS,                                        Case No. 5:20-cv-04293 NC
13                      Plaintiff,                       SUA SPONTE JUDICIAL
                                                         REFERRAL FOR PURPOSES OF
14            v.                                         DETERMINING RELATIONSHIP
                                                         OF CASES
15 S.K. ENERGY AMERICAS, INC., et al.,
16                      Defendants.
17
18         In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to Magistrate Judge Jacqueline Scott Corley to determine
20 whether it is related to 3:20-cv-03131 JSC, Pacific Wine Distributors, Inc. et al. v. Vitol,
21 Inc., et al.
22         IT IS SO ORDERED.
23
24         Date: June 29, 2020                             _________________________
                                                     Nathanael M. Cousins
25                                                   United States Magistrate Judge
26
27
28
     Case No. 20-cv-04293 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
